UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7030


MARQUISE LEON NELSON,

                Plaintiff - Appellant,

          v.

STATE OF VIRGINIA; EARL R. BARKSDALE; J. JACK KENNEDY, JR.;
T.   DORTON;  SONNIA  SUGGS;   CHAD  DOTSON;   PATRICIA  L.
HARRINGTON,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   James P. Jones, District
Judge. (7:16-cv-00055-JPJ-RSB)


Submitted:   December 30, 2016            Decided:   January 13, 2017


Before GREGORY, Chief Judge, WYNN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Marquise Leon Nelson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Marquise   Leon   Nelson    appeals   the    district   court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915A(b) (2012).        We have reviewed the record and find that

this appeal is frivolous, and we dismiss the appeal for the

reasons stated by the district court.             Nelson v. Virginia, No.

7:16-cv-00055-JPJ-RSB (W.D. Va. July 21, 2016).                We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials   before   this   court   and

argument would not aid the decisional process.

                                                                  DISMISSED




                                       2